Gilbert, J.
1. The Civil Code (1910), § 5135, provides: “Within twenty days after the report [of the auditor] is filed and such notice given, either party may file exceptions, to be separately classified as ‘exceptions of law’ and ‘exceptions of fact.’ All exceptions shall clearly and distinctly specify the errors complained of.” Weldon v. Hudson, 120 Ga. 699, 701 (48 S. E. 130). There is a total failure in this case to clearly and distinctly specify the errors complained of. The exception is to four different findings of law by the auditor, and the complaint is that the findings are “contrary to law, contrary to equity, and contrary to law and equity.” The court is thus left to ascertain, by a consideration of all principles of law and equity, whether the finding is contrary to any one or more. “The Supreme Court shall not decide any question unless it is made by a special assignment of error in the bill of exceptions.” Civil Code, § 6203. There is no contention that the finding is contrary to evidence. Necessarily, therefore, the judgment of the court must be Affirmed.

All the Justices concur.

Boy 8. Drennan and Edgar Craighead, for plaintiff in error.